DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 06, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-11, and 13-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  

Claim Objections
Claims 15-20 are objected to because of the following informalities:  
The Applicant filed a Response dated June 29, 2021 and cancelled claims 15-20.  
In this Response dated May 06, 2022, the Applicant changed the status of claims 15-20 from being cancelled to being withdrawn.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4, and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Rahman et al. (hereinafter “Rahman”, US 2007/0250713) in view of Kumar et al. (hereinafter “Kumar”, US 2018/0288618), and further in view of Zhang et al. (hereinafter “Zhang”, US 2019/0045558).
Regarding claim 1, Rahman discloses an access point (i.e., a child mesh AP 105 as shown in Fig. 2) comprising: 
a processor (i.e., an AP control processor 207); and 
a memory coupled to the processor (i.e., a memory 209 coupled to the AP control processor 207), the memory storing instructions to cause the processor to perform acts (i.e., program 211, and data 213 is stored in memory 20) comprising: 
transmitting identity information of the access point (i.e., a child mesh AP 105 as shown in Fig. 1) to the first mesh portal in the mesh network (i.e., a parent mesh AP 114) via the unsecured connection between the access point and the first mesh portal (i.e., the child mesh AP 105 transmits a Mesh Association Request 507 to the parent mesh AP 114 including its security parameters needed to establish link security with its selected parent mesh AP 114 as described in paragraphs 0060-0061); 
in response to an acknowledgement from the first mesh portal that the identity information is valid, establishing a secured connection with a server (i.e., in response to receiving the Mesh Association Response in 509, establishing a secured connection with controller 123 as described in paragraphs 0065-0072, and as shown in Figs. 3 & 4); and 
obtaining configuration information of the access point from the server via the secured connection (i.e., exchanging information and obtaining keys as described in paragraphs 0065-0072).
Rahman, however, does not expressly disclose: 
in accordance with a determination that the access point is unconnected to a mesh network, establishing an unsecured connection with a first mesh portal in the mesh network based on a specific credential of the access point and the first mesh portal; 
wherein the identity information is verified based on registration of the access point in the server;
determining, from the configuration information, a role of the access point indicative of whether the access point acts as a second mesh portal or a mesh point in the mesh network; and 
establishing a mesh link with the mesh network based on the role of the access point.
In a similar endeavor, Kumar discloses bootstrapping in a secure wireless network.  Kumar also discloses:
in accordance with a determination that the access point is unconnected to a mesh network, establishing an unsecured connection with a first mesh portal (i.e., a border router 210 as shown in Fig. 2, and as described in paragraph 0047) in the mesh network based on a specific credential of the access point and the first mesh portal (i.e., routing the joining messages between the nodes and the configurator 200 as described in paragraph 0047, and Abstract); and
wherein the identity information is verified based on registration of the access point in the server (i.e., based on joining messages exchanged between nodes and the configurator 200 (i.e., server of claim language) as described in paragraphs 0010-0011, 0035 and 0047). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to authenticate and enable the access point to join the mesh network. 
Furthermore, Zhang discloses wireless mesh network formation.  Zhang also discloses: 
determining, from the configuration information, a role of the access point indicative of whether the access point acts as a second mesh portal or a mesh point in the mesh network (i.e., determining whether an access point functions as an unconnected mesh portal (i.e., mesh portal) or a mesh point as described in paragraphs 0010, 0024-0025, 0032 and as shown in step 304 of Fig. 3); and 
establishing a mesh link with the mesh network based on the role of the access point (i.e., establishing a mesh link as described in paragraph 0037, and as shown in steps 316 & 328 of Fig. 3 based on the determined roll of the access point).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to quickly identify and form a mesh network. 

Regarding claim 8, Rahman discloses a method, and an access point comprising: 
transmitting, from the access point (i.e., child mesh AP 105 as shown in Fig. 1) in the recovery mode (Note: since the child mesh 105 has not yet been connected to the mesh network meaning it is in a recovery mode), identity information of the access point (i.e., the security parameters includes the AP profile 223 as described in paragraphs 0046, and 0057-0060) to the first mesh portal (i.e., parent mesh AP 114 as shown in Fig. 1) in the mesh network via the unsecured connection between the access point and the first mesh portal (i.e., mesh AP 105 transmits a Mesh Association Request 507 to the parent mesh AP 114 including its security parameters needed to establish link security with its selected parent mesh AP 114 as described in paragraphs 0060-0061); 
in response to an acknowledgement from the first mesh portal that the identity information is valid, establishing a secured connection with a server (i.e., in response to receiving the Mesh Association Response in 509, establishing a secured connection with controller 123 as described in paragraphs 0065-0072, and as shown in Figs. 3 & 4); and  9083280216/811,424 
3obtaining, from the server via the secured connection, configuration information of the access point (i.e., exchanging information and obtaining keys as described in paragraphs 0065-0072).
Rahman, however, does not expressly disclose:
establishing, by an access point in a recovery mode, an unsecured connection with a mesh first portal in a mesh network based on a specific credential of the access point and the first mesh portal;
wherein the identity information is verified based on registration of the access point in the server; 
determining, from the configuration information, a role of the access point indicative of whether the access point acts as a second mesh portal or a mesh point in the mesh network; and 
establishing a mesh link with the mesh network based on the role of the access point.
In a similar endeavor, Kumar discloses bootstrapping in a secure wireless network.  Kumar also disclose:
establishing, by an access point in a recovery mode, an unsecured connection with a first mesh portal (i.e., border router 210 as shown in Fig. 2, and as described in paragraph 0047) in a mesh network based on a specific credential of the access point and the first mesh portal (i.e., routing the joining messages between the nodes and the configurator 200 as described in paragraph 0047, and Abstract); and
wherein the identity information is verified based on registration of the access point in the server (i.e., based on joining messages exchanged between nodes and the configurator 200 (i.e., server of claim language) as described in paragraphs 0010-0011, 0035 and 0047). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to authenticate and enable the access point to join the mesh network. 
Furthermore, Zhang discloses wireless mesh network formation.  Zhang also discloses: 
determining, from the configuration information, a role of the access point indicative of whether the access point acts as a second mesh portal or a mesh point in the mesh network (i.e., determining whether an access point functions as an unconnected mesh portal (i.e., mesh portal) or a mesh point as described in paragraphs 0010, 0024-0025, 0032 and as shown in step 304 of Fig. 3); and 
establishing a mesh link with the mesh network based on the role of the access point (i.e., establishing a mesh link as described in paragraph 0037, and as shown in steps 316 & 328 of Fig. 3 based on the determined roll of the access point).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to quickly identify and form a mesh network. 

Regarding claims 2, and 9, Rahman, Kumar, and Zhang disclose all limitations recited within claims as described above.  Rahman also discloses wherein the acts further comprise: 
scanning a plurality of mesh portals in proximity of the access point to determine the first mesh portal (i.e., scanning neighbors as described in paragraph 0056); and 

Regarding claims 3, and 10, Rahman, Kumar, and Zhang disclose all limitations recited within claims as described above.  Rahman also discloses wherein the establishing a secured connection with server comprises: establishing the secured connection with the server via the first mesh portal (i.e., establishing a secured connection with controller 123 as shown in Figs. 3 & 4).  

Regarding claims 4, and 11, Rahman, Kumar, and Zhang disclose all limitations recited within claims as described above.  Rahman also discloses wherein the establishing the secured connection with the server via the first mesh portal comprises: 
generating a shared key between the access point and the first mesh portal (i.e., a master shared key used between child mesh AP 105 and parent mesh AP 114 as described in paragraphs 0067-0072, and 0078, and as shown in Fig. 6A); 9083280216/811,424 
2reestablishing a connection with the first mesh portal based on the shared key (i.e., re-authentication as described in paragraph 0076-0084); and 
establishing the secured connection with the server based on the reestablished connection with the first mesh portal and a connection between the first mesh portal and the server (i.e., enabling child mesh AP joining the mesh network after re-authentication as described in paragraph 0076-0084).  


Claim 6-7, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Rahman in view of Kumar in view of Zhang and further in view of Uscumlic et al. (hereinafter “Uscumlic”, US 2020/0389386).
Regarding claims 6, and 13, Rahman, Kumar, and Zhang disclose all limitations recited within claims as described above.  Rahman further discloses detecting a mesh link between the access point and the mesh network (i.e., select and carry out mutual authentication on a mesh network as described in paragraphs 0005-0006), but the combination of Rahman and Kumar does not expressly disclose the remaining features of these claims.
In a similar endeavor, Uscumlic discloses dynamic shared protection using redundant network paths.  Uscumlic also discloses wherein the determination that the access point is unconnected to a mesh network is made by: 
in accordance with a determination that no mesh link between the access point and the mesh network is detected within a predetermined period of time, determining that the access point is unconnected to the mesh network (i.e., a time interval to detect link failure as described in paragraph 0040).  
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to improve the reliability in the mesh network.  

Regarding claims 7, and 14, Rahman, Kumar, and Zhang disclose all limitations recited within claims as described above, but do not expressly disclose features of these claims.
In a similar endeavor, Uscumlic discloses dynamic shared protection using redundant network paths.  Uscumlic also discloses wherein the determination that the access point is unconnected to a mesh network is made by: 
in accordance with a determination that the access point loses an original mesh link with the mesh network, initiating a recovery of the original mesh link (i.e., determining link failure as described in paragraph 0040);  
in response to a failure of the recovery of the original mesh link, determining that the access point is unconnected to the mesh network (i.e., selecting an alternative path when detected link failure as described in paragraph 0040).  
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to improve the reliability in the mesh network.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798. The examiner can normally be reached Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Wayne H Cai/Primary Examiner, Art Unit 2644